FILED
                              NOT FOR PUBLICATION                           OCT 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GEORGE GODINHO,                                   No. 11-70971

               Petitioner,                        Agency No. A098-141-535

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       George Godinho, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen. Lin v. Ashcroft, 377 F.3d 1014, 1023 (9th Cir. 2004). We

review de novo claims of due process violations, including the ineffective

assistance of counsel, and review for substantial evidence findings of fact

regarding counsel's performance. Id. We deny the petition for review.

      The BIA did not abuse its discretion in denying Godinho’s motion for failure

to establish that his prior attorneys were ineffective where the record does not

compel the conclusion that Godinho’s prior attorneys were aware that the alleged

persecution by the police was the result of religious animus or that his prior

attorneys failed to investigate and prepare his case. See Lin, 377 F.3d at 1023

(petitioner must establish that counsel's performance prevented him from

reasonably presenting his case).

      Godinho’s contention that the BIA failed to employ the proper two-pronged

analysis of both ineffective assistance and prejudice when evaluating his

ineffective assistance of counsel claims is belied by the record.

      In light of this disposition, we do not reach Godinho’s contentions regarding

his diligence and the prejudice arising from the alleged ineffective assistance.

      PETITION FOR REVIEW DENIED.




                                           2                                     11-70971